After mature deliberation, I am convinced that the constitutional provision giving to cities "the reasonable control of their streets" (article 8, § 28) should not be given the construction put upon it in our former opinion.
Under the power conferred by section 2652, 1 Comp. Laws 1915, a village council may vacate a street. Tomazewski v. Palmer BeeCo., 223 Mich. 565. A similar power is conferred upon cities by *Page 342 
section 3089, and upon circuit courts by section 3354. This latter statute contains no limitation in regard to proceedings where there is another remedy. Case v. Frey, 24 Mich. 251. Petitions filed under it were before this court in Re Spears,227 Mich. 525, and in Re Petition of Hawkins, 244 Mich. 681. InCurtis v. Charlevoix Golf Assn., 178 Mich. 50, it was said that under a statute conferring similar power. (1 Comp. Laws 1897, § 2780) it was not necessary as a preliminary to vacating a city street * * * that a petition be filed with the common council" (syllabus).
Section 28 reads as follows:
"No person, partnership, association or corporation operating a public utility shall have the right to the use of the highways, streets, alleys or other public places of any city, village or township for wires, poles, pipes, tracks or conduits, without the consent of the duly constituted authorities of such city, village or township; nor to transact a local business therein without first obtaining a franchise therefor from such city, village or township. The right of all cities, villages and townships to the reasonable control of their streets, alleys and public places is hereby reserved to such cities, villages and townships."
It is apparent that the last sentence of the section, reserving "reasonable control" in the local authorities, had particular reference to the uses referred to in the first sentence thereof. The extent of such control was considered by this court in People v. McGraw, 184 Mich. 233; Brennan v.Recorder of Detroit, 207 Mich. 35, and Melconian v. City ofGrand Rapids, 218 Mich. 397. In the McGraw Case, the power of the city under section *Page 343 
28 and other sections therein referred to was presented. This court said:
"Taking the sections together, they should be so construed as to give the power to municipalities to pass such ordinances and regulations with reference to their highways and bridges as are not inconsistent with the general State law. In other words, the municipality retains reasonable control of its highways, which is such control as cannot be said to be unreasonable and inconsistent with regulations which have been established, or may be established, by the State itself with reference thereto."
In the address to the people of the State, authorized by the delegates to the convention, explanatory of the provisions of the new Constitution, it was said:
"This is a new section and its purpose is to prevent the use of streets, alleys, highways and public places without the consent of the local authorities first had and obtained. The word 'reasonable' was inserted to place a limitation upon the authority cities, villages and townships may exercise over the streets, alleys, highways and public places within their corporate limits. And it was pointed out in the debates that without the word 'reasonable' or a similar qualification the section would practically deprive the State itself of authority over its highways and public places."
Section 3354, above referred to, conferring jurisdiction upon the circuit court, was in force at the time the new Constitution was adopted, and, in my opinion, the "reasonable control" vested in the city under section 28 did not operate as a repeal of that law.
There are a number of cases cited in Words and Phrases (First Series) in which the word "control" *Page 344 
is defined. "The words 'control' and 'manage' are synonymous." "To keep under check, to govern, to restrain." "To exercise a directing, restraining, or governing influence over."
It may not be inappropriate to add that counsel for the appellees do not now insist that the city council has exclusive jurisdiction in the matter. In answer to the claim of the plaintiff as to the confusion which will result from our former holding, they say: "A petition can be filed at any time or by any one in the circuit court."
In this case it appears that a petition to vacate was first filed with the city commission. But, under the following provision in the city charter, the commission was deprived of the power to act:
"The city commission shall not possess the power to give away, surrender or relinquish the control of any street, lane, alley, court, public square or place or create any permanent use thereof for any other purpose than for street or public uses, except by regular vacation proceedings in a proper court of record."
If the constitutional provision does not vest the exclusive power to vacate in the city, I can see no reason why the people, in adopting their charter, might not provide that the power conferred upon the city under section 3089 should not be exercised by the commission and vacation be had only by proceedings in a court of record. Judge Cooley, in his work on Constitutional Limitations, Vol. 1 (8th Ed.), pp. 413, 414, in discussing the powers of a city says:
"The charter, however, may expressly or by necessary implication exclude the general laws of the State on any particular subject, and allow the corporation *Page 345 
to pass local laws at discretion, which may differ from the rule in force elsewhere."
In my opinion, a petition to vacate a street in a village may be filed with the village council; in a city, with the city council or commission. Such action as these municipal bodies may take may be reviewed in court only in a direct proceeding therefor. But, unless a petition be filed with the village or city authorities, an original proceeding to vacate may be begun by petition in the circuit court. And, as the city commission of Grand Rapids was deprived of the power to act under the charter amendment, the petition here filed, notwithstanding the fact that a similar one had been first filed with the city commission, conferred jurisdiction upon the circuit court to hear and dispose of it. The effect to be given to the amendment to section 3355 (Act No. 6, Pub. Acts, Ex. Sess. 1926) was decided in Re Petition of Hawkins, supra. When presented, and after giving the notice provided for in the statute, the court, if it determines that there is "no reasonable objection to making such * * * vacation" (section 3355), shall grant the prayer thereof. The force and effect to be given to the opposition of the city was clearly stated in Tomazewski v.Palmer Bee Co., supra, in Re Spears, supra, and in Re Petitionof Hawkins, supra, and need not be here repeated.
The order of the trial court dismissing the petition does not disclose the reasons therefor. Specific objections were filed by the city and evidence submitted to support them. In his opinion he stated that these were "not fanciful, visionary or shadowy objections," and in my opinion, after a careful reading of the record, they were not, but were made in *Page 346 
good faith and in what the commission believed to be for the best interests of the city. He also stated that he had no jurisdiction to consider the petition. In this I think he was in error, for the reasons stated. But, as the proofs and the finding justify the order made, I concur in its affirmance.
BUTZEL, CLARK, and POTTER, JJ., concurred with SHARPE, J.
NORTH, J. I concur on the question of practice involved.
FEAD, J., concurred with NORTH, J. McDONALD, J., did not sit.